Citation Nr: 0600893	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  98-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent 
for residuals of a gunshot wound to the right hand with 
ankylosis of the right second, third, and fourth fingers and 
limitation of motion of the thumb and little finger.

2. Entitlement to an initial disability rating in excess of 
10 percent for nerve injury with left-sided chest pain.

3. Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied an evaluation in excess of 50 percent for the 
service-connected right hand gunshot wound residuals and 
which awarded service connection for left-sided chest pain 
(evaluated as 10 percent disabling).  In addition the RO had 
denied entitlement to TDIU in April 2002.  

In March 2003, the veteran testified before the undersigned 
at a videoconference hearing.  A transcript of this hearing 
has been associated with the veteran's claim file.  

In April 2004, the Board remanded this case for further 
procedural and evidentiary development development. 

As a result of the Board's remand, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 

REMAND

In its April 2004 remand, the Board directed the RO to comply 
with the duties to notify and to assist the veteran in 
substantiating his claims. 

In April 2004, in response to the RO's request to identify 
where he had received VA treatment, the veteran stated that 
his medical records were at the Decatur VAMC.  The current VA 
records cover the period prior to 2001, but nothing since 
then.  

Under 38 C.F.R. § 3.159(c)(2), VA is obligated to obtain 
relevant VA records. Accordingly, this case is REMANDED for 
the following:

1. Obtain VA records from the Decatur, 
Georgia, VAMC since September 2001.  

2. After the requested development has 
been completed, adjudicated the claims.  
If the decisions remain adverse to the 
veteran, furnish him supplemental 
statement of the case, and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


